Citation Nr: 0523709	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for hypertension.  

2.  Entitlement to service connection for hearing loss with 
tinnitus.  

3.  Entitlement to service connection for a bilateral eye 
disability.  

4.  Entitlement to service connection for residuals of a 
right foot injury.  

5.  Entitlement to service connection for a back disability.  

6.  Entitlement to service connection for a stomach 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968 and from February 1970 to February 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for hypertension and assigned an initial 10 
percent disability evaluation.  The RO also denied the 
veteran's claims for service connection for hearing loss with 
tinnitus, a bilateral eye disorder, a right foot disability, 
a back disorder, and a stomach condition.  The appellant 
indicated disagreement with that decision and, after being 
furnished a statement of the case, filed a substantive 
appeal.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected hypertension, the 
Board has characterized this issue in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.  In November 2004, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of the proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted in 
these matters.  In this respect, during the hearing before 
the undersigned in November 2004, the veteran submitted 
numerous medical treatment records.  The appellant did not 
waive initial RO review of the evidence.  See generally, 
38 C.F.R. § 20.1304; Disabled American Veterans v. Principi, 
327 F.3d 1339 (Fed. Cir. 2003).  In view of the above, and to 
avoid any prejudice to the veteran (see Bernard v. Brown, 4 
Vet. App. 384 (1995)), the matters on appeal must be returned 
to the RO for consideration of the claim in light of all 
additional evidence added to the record since the December 
2003 Statement of the Case.  

The Board further notes that, 38 U.S.C.A. § 5103A(d) provides 
that medical examinations are needed in cases where the 
evidence of record, to include all information and lay and 
medical evidence contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; and indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Id.  In these matters, while the 
veteran received a VA examination for purposes of evaluating 
hypertension, he has not received a VA examination with 
respect to his claims for service connection.  

Prior to arranging for the veteran to undergo an examination, 
the RO should give the veteran another opportunity to present 
information and/or evidence in support of his claims on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should request that the 
veteran provide specific information, 
and, if needed, authorization concerning 
any additional, outstanding records of 
pertinent medical treatment for the 
disabilities on appeal.  If the veteran 
responds, the RO should assist him in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159 (2004).  
All records and/or responses received 
should be associated with the claims file

2.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination(s) for purposes of 
determining the current nature, extent 
and etiology of, bilateral hearing loss 
with tinnitus, a bilateral eye disorder, 
a right foot disorder, a back condition, 
and a stomach disorder.  The entire 
claims file must be made available to the 
physician(s) designated to examine the 
veteran, and the report of the 
examination(s) should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (and consultations, if 
warranted) should be accomplished, and 
all clinical findings should be reported 
in detail.  The examiner(s) should set 
forth all examination findings, along 
with the complete rationale for the 
conclusions reached in a legible report.  

The examiner(s), based on the medical 
findings and a review of the claims 
folder, should offer an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current residuals are the result 
of service or any incident therein.  If 
the examiner(s) is/are unable to provide 
the requested opinions, the report should 
so state.  Any opinion(s) provided should 
be supported by a complete rationale.  

3.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claims on appeal in light of all 
pertinent evidence (to particularly 
include all that added to the claims file 
since the RO certified the appeal to the 
Board) and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



